Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 12 and 13, the prior art (EP 2975475 A1) discloses a device, method, and computer controlled program for controlling a measuring machine having a linear feed axis and a rotational feed axis and in which a main spindle (4) and a table (6) are movable relative to each other, comprising providing a position error (34a) and an attitude error (34b) produced by an operation of a linear feed axis (X,Y,Z) and rotational feed axis (A,B,C) are measured at a plurality of measurement points set within a movable range of the linear feed axis (X,Y,Z) and the rotational feed axis (A,B,C), and the position error (34a) and the attitude error (34b) thus measured are stored as an error map in correspondence to a position of the linear feed axis (X,Y,Z) and a rotation angle of the rotational feed axis (A,B,C). However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps wherein device, method or program are configured determine a plurality of axial position series as a function of the desired positions of the reference point and as a function of the plurality of parameters, such that each axial position series from the plurality of axial position series defines an individual series of target positions of the measurement element along one respective linear axis from the plurality of linear axes; determining a plurality of successive rotation angle values as a function of the desired positions of the reference point and as a function of the plurality of parameters, wherein each rotation angle value from the plurality of successive rotation angle values represents a rotation angle of the measurement element about the at least one axis of rotation at the respective target positions of the measurement element along the plurality of linear axes; determining a plurality of individual temporal sequences of target positions for each linear axis from the plurality of linear axes, wherein the plurality of individual temporal sequences of target positions each have individual time intervals between successive ones of the individual target positions;  26Attorney Docket No. 17272M-000157-US determining a respective temporal sequence of successive rotation angle values for the at least one axis of rotation, wherein the respective temporal sequence of successive rotation angle values has individual time intervals between successive rotation angle values; synchronizing the plurality of individual temporal sequences of target positions and the respective temporal sequence of successive rotation angle values onto a common timing cycle by using a respective longest individual time interval among the plurality of individual time intervals for each respective target position and each respective rotation angle value; and moving the measurement element to the respectively successive target positions and rotating the measurement element using the plurality of rotation angle values in accordance with the common timing cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877